Exhibit 10.136
 
SECOND AMENDMENT TO CONSTRUCTION, ACQUISITION
AND INTERIM LOAN AGREEMENT AND TO GUARANTIES
 
This Second Amendment to Construction, Acquisition and Interim Loan Agreement
and to Guaranties (this “Amendment”) is made as of October 15, 2010 (the
“Amendment Effective Date”) by and among KEYBANK NATIONAL ASSOCIATION, a
national banking association for itself and as Administrative Agent for the
Lenders (as such capitalized terms, and any other capitalized terms used in this
Amendment and not otherwise defined, are defined in the Loan Agreement described
below), KIERLAND CROSSING, LLC, a Delaware limited liability company
(“Borrower”), GLIMCHER PROPERTIES LIMITED PARTNERSHIP, a Delaware limited
partnership (“Guarantor”) and the financial institutions which are signatories
hereto (together with KeyBank National Association in its individual capacity,
collectively the “Lenders”).
 
RECITALS
 
WHEREAS, the Administrative Agent, the Lenders and the Borrower entered into
that certain Construction, Acquisition and Interim Loan Agreement dated as of
November 30, 2007 (the “Original Agreement”), as amended by a First Amendment to
Construction, Acquisition and Interim Loan Agreement and to Limited Payment and
Performance Guaranty dated as of May 14, 2010 (the “First Amendment” and
collectively with the Original Agreement, the “Loan Agreement”);
 
WHEREAS, in connection with the Loan Agreement, Guarantor has, among other
things, executed and delivered that certain Limited Payment and Performance
Guaranty dated as of November 30, 2007, as amended by the First Amendment, for
the benefit of the Lenders with respect to the obligations of Borrower under the
Loan Agreement and the other Loan Documents (the “Payment Guaranty”);
 
WHEREAS, in connection with the Loan Agreement, Guarantor has, among other
things, executed and delivered that certain Completion and Payment Guaranty
dated as of November 30, 2007, for the benefit of the Lenders with respect to
the obligations of Borrower under the Loan Agreement and the other Loan
Documents (the “Completion Guaranty”, and together with the Payment Guaranty,
the “Guaranties”);
 
WHEREAS, the Borrower and Guarantor have requested that the Administrative Agent
and the Lenders agree to make certain modifications to the Loan Agreement and
the Guaranties relating to the closing of the Wolff Transaction, including the
related modifications to the Phase III Purchase Agreement contemplated in
Section 2.7 of the Loan Agreement;
 
WHEREAS, the Administrative Agent and the Required Lenders are willing to make
such modifications provided that certain other modifications to the Loan
Agreement and the Guaranties are also made;
 
NOW THEREFORE in consideration of the foregoing and the mutual covenants
agreements contained herein and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:
 
1.  Amendment Effective Date. This Amendment shall become effective upon the
Amendment Effective Date, which is the date on which both (i) this Amendment has
been executed by the Borrower, the Guarantor and the Required Lenders and
delivered to the Administrative Agent and (ii) an Amended and Restated
Collateral Assignment of Joint Development Agreement and Purchase Agreement and
Escrow Instructions in a form approved by the Administrative Agent has been
executed by the Borrower and the new Phase III Retail Unit Seller and delivered
to the Administrative Agent, along with an acknowledgement thereof executed by
the Phase III Retail Unit Seller.
 
 
 

--------------------------------------------------------------------------------

 
 
2.  Changes to Defined Terms. Section 1 of the Loan Agreement, along with the
Recitals thereto, shall be amended, as of the Amendment Effective Date, by
deleting the existing definitions of “Borrower’s Equity Requirement”, “Ground
Lease”, “Ground Lessor”, “Ground Lessor’s Fee Mortgagee”, “Improvements”, “Phase
III Parcels”, “Phase III Purchase Agreement”, “Phase III Retail Unit”, “Phase
III Retail Seller”, “Pro Forma DSCR”, “Pro Forma NOI” and “Substantial
Completion Date” in their entirety and replacing them with the following:
 
“Borrower’s Equity Requirement” means, as of any date, an amount equal to the
difference between the aggregate projected Project Costs as shown in the
then-current approved Budget and the then-current Maximum Loan Amount, without
regard to any portion of the Loan Commitment that is not yet available for
borrowing due to the requirements of Section 2.1(a) below. The Borrower’s Equity
Requirement shall be invested as follows: (i) the initial portion of the
Borrower’s Equity Requirement, equal to $81,974,629  shall have been invested by
Borrower prior to the effective date of the Second Amendment to this Agreement;
and (ii) the remaining unfunded balance of the Borrower’s Equity Requirement,
currently projected to be $69,235,641 based on a Maximum Loan Amount of
$150,000,000, shall be invested (A) through the payment by Borrower of 50% of
all Project Costs in the Budget, as amended pursuant to the Second Amendment to
this Agreement, on a pro rata basis with each additional disbursement of the
Loan which shall fund 50% of the Project Costs in such Budget (the “Equity/Loan
Funding Ratio”) until the then-current Maximum Loan Amount has been fully funded
(including any increases in the Maximum Loan Amount above $150,000,000 which
take effect prior to such date on which the then-current Maximum Loan Amount has
been fully funded), provided that, if the portion of any payment of such Project
Costs allocable to the Budget line items identified as “Hard Costs”, “Tenant
Allowances”, “Leasing Commissions”, “Architectural”, “Engineering”, “Quality
Control” and “Permits/Fees”, in the aggregate, is less than 50% of the total
amount of such payment, then the percentage of such payment funded from the Loan
shall be reduced to such lesser percentage and Borrower’s percentage of such
payment shall be increased accordingly, and (B) thereafter, through the payment
by Borrower of 100% of all Project Costs.  To the extent the Project Costs
increase in excess of those provided for in such Budget, Borrower shall pay 100%
of all Project Costs not covered by such Budget prior to any further
disbursements of the Loan.  Notwithstanding the foregoing, if the aggregate
amount invested by Borrower to pay Project Costs which are covered by such
Budget (but excluding any amounts which are paid by Borrower for Project Costs
in excess of those covered by such Budget) does not equal or exceed (i) on
December 31, 2010 the amount of (A) $98,000,000 minus (B) the aggregate
increase, if any, in the Maximum Loan Amount over $150,000,000 prior to such
date; or (ii) on May 29, 2011, the amount of (A) $117,329,254 minus (B) the
aggregate increase, if any, in the Maximum Loan Amount over $150,000,000 prior
to such date, then, in any such case, the amount by which any such aggregate
amount invested by Borrower is less than the corresponding required amount on
the applicable date (an “Underfunded Equity Amount”) shall be deposited in cash
on such date by Borrower with the Administrative Agent.  Each Underfunded Equity
Amount so deposited shall thereafter be disbursed in its entirety to pay Project
Costs as needed before the Lenders are obligated to fund any further Advances to
pay Project Costs, notwithstanding anything else in this definition to the
contrary.  If any increase in the Maximum Loan Amount becomes effective after
the then-current Maximum Loan Amount has been fully funded and Borrower has
commenced to pay 100% of Project Costs from Borrower’s Equity Requirement,
shared payments of Project Costs from Borrower’s Equity Requirement and from the
Loan shall be reinstated in accordance with the Equity/Loan Funding Ratio unless
the undisbursed portion of the Maximum Loan Amount represents more than fifty
percent (50%) of the projected Project Costs then remaining to be paid, in which
event the percentage of such Project Costs then remaining to be paid from
disbursements of the Loan shall be increased to such higher percentage and the
percentage to be paid from Borrower’s Equity Requirement shall be
correspondingly decreased.  Additional disbursements of the Loan shall be used
to reimburse Borrower for previously invested portions of Borrower’s Equity
Requirement, if all Project Costs for Phase I and Phase II and for the Phase III
Retail Unit, unless the Borrower has elected not to construct Phase III Retail
Unit in accordance with Section 2.8 hereof, have been paid in full and the sum
of the increased Maximum Loan Amount and the previously invested Borrower’s
Equity Requirement exceeds the aggregate Project Costs actually incurred.
 
 
-2-

--------------------------------------------------------------------------------

 
 
“Ground Lease” means that certain First Amended and Restated Ground Lease with
respect to the Phase I/Phase II Land dated as of December 6, 2006 between
Borrower and Sucia Scottsdale, LLC, as  amended by a First Amendment thereto
dated January __, 2008 and by a Second Amendment dated as of September 9, 2010.”
 
“Ground Lessor” shall mean SDQ Fee, LLC, a Delaware limited liability company,
which is an Affiliate of the Borrower and the Guarantor, or any of its
successors and assigns as landlord under the Ground Lease.
 
“Ground Lessor’s Fee Mortgagee” shall mean German American Capital Corporation,
a Maryland corporation, or its successors in interest as the holder of a first
priority deed of trust or mortgage on the fee simple interest in the Phase
I/Phase II Land.
 
“Improvements” means the improvements to be constructed on the Phase I/Phase II
Land plus all improvements that will comprise the Phase III Retail Unit, unless
the Borrower elects not to proceed with the construction of the Phase III Retail
Unit in accordance with Section 2.8 below.
 
”Phase III Parcel(s)” means either (i) those three contiguous parcels of land,
comprising in the aggregate 8.994 acres, adjoining the Phase I/Phase II Land,
legally described in Exhibit A-2 attached to the Original Agreement, or (ii) a
single contiguous portion of such three parcels of a size sufficient to
construct the Phase III Retail Unit, as selected by the Borrower under the terms
of the Phase III Purchase Agreement.”
 
“Phase III Purchase Agreement” shall mean an agreement between the Borrower and
the Phase III Retail Unit Seller dated as of the Second Amendment Effective
Date, which shall grant the Borrower the right to acquire, at its option, either
the condominium unit or the land parcel necessary for the construction of the
Phase III Retail Unit at a nominal cost, free of any Liens securing
Indebtedness, on terms and conditions which have been approved in advance by the
Administrative Agent.
 
“Phase III Retail Unit” means a building to be constructed by the Borrower
containing approximately 70,000 square foot or more of retail space which may be
located within a condominium unit comprised of all or a portion of one or more
of the three Phase III Parcels, a fee simple interest in all or a portion of one
or more of such three Phase III Parcels or the premises demised under a long
term ground lease of all or a portion of one or more of such three Phase III
Parcels, provided that the terms of any such ground lease shall have been
approved in advance by the Required Lenders.
 
“Phase III Retail Unit Seller” means SDQ III Fee, LLC, a Delaware limited
liability company, an Affiliate of the Borrower and the Guarantor, which shall
be the owner of 100% of the Phase III Parcels upon the closing of the Wolff
Transaction.
 
“Pro Forma DSCR” means, as of any date, the ratio of (A) the then-current Pro
Forma NOI  to (B) the then-current Implied Annual Debt Service using the
then-current Maximum Loan Amount using (i) in the case of the determination of
the Maximum Loan Amount immediately following the effective date of the Second
Amendment to this Agreement, the greatest Maximum Loan Amount that will not
cause the Pro Forma DSCR to exceed 1.25 to 1.0, or, (ii) in the case of
qualification for the First Extension Option under Section 2.6, the then-current
Maximum Loan Amount.
 
 
-3-

--------------------------------------------------------------------------------

 
 
“Pro Forma NOI” means, as of any date of determination, (a) an annualized pro
forma amount of scheduled income (rental and reimbursement) under Leases of
either (i) any portion of the Project, including all three Phases, or (ii) only
Phase I and Phase II of the Project, if Borrower has previously elected not to
construct the Phase III Retail Unit in accordance with Section 2.8 below as of
such date of determination and the Tenants under which are projected to take
occupancy and commence paying rent under such Leases at any time prior to the
First Extended Maturity Date, annualizing the amount of such scheduled income
for any Tenant not in occupancy and paying rent as of the first day of the First
Extension Option period, provided however, if any such Tenant (or the direct or
indirect holder of a majority of the ownership interests in such Tenant) is in
bankruptcy as of such date of determination then such revenues shall be excluded
from revenues for purposes of this clause (a), minus (b) all Pro Forma Operating
Expenses. Notwithstanding the foregoing, solely for purposes of the initial
determination of the Maximum Loan Amount as of the Second Amendment Effective
Date, instead of using such definition of Pro Forma NOI in calculating Pro Forma
DSCR in such instance, the parties agree to use the projected NOI of the Project
at Stabilization contained in the Appraisal of the Project ordered immediately
prior to the Second Amendment Effective Date and approved by the Administrative
Agent.
 
“Substantial Completion Date” shall mean (i) May 29, 2011 with respect to the
Improvements included in Phases I and II of the Project and (ii) December 31,
2012, with respect to the Improvements to be included in Phase III of the
Project, unless the Borrower elects not to proceed with the construction of the
Phase III Retail Unit in accordance with Section 2.8 below.
 
3.  New Defined Terms.  The following new defined terms are added to Section 1
of the Loan Agreement as of the Amendment Effective Date:
 
“Phase III Substantial Completion” shall be defined as Lien-free completion
(subject to Permitted Liens) of the Construction of the Improvements comprising
the Phase III Retail Unit (including completion of all Tenant Work and the
funding of all tenant improvement allowances under all executed Leases of space
in the Phase III Retail Unit which Borrower was obligated to complete or fund by
the date of such completion) in accordance with the Plans and Specifications for
Phase III (but excluding punch-list items and Tenant Work or tenant improvement
allowances on unleased portions of Phase III which Borrower was not obligated to
have completed or funded by the date of such completion) and the receipt of
temporary certificates of occupancy for the Project including all spaces then
leased to Tenants under Leases of Phase III.
 
“Second Amendment Effective Date” means October 15, 2010.”
 
4.  Maximum Loan Amount. The beginning of Subsection (a) of Section 2.1 of the
Loan Agreement shall be amended as of the Amendment Effective Date by deleting
the first sentence of existing Subsection 2.1(a) and replacing it with the
following three sentences:
 
“(a) The maximum aggregate amount of all Loans to be made hereunder (the
“Maximum Loan Amount”) shall be adjusted following the Second Amendment
Effective Date to equal the lowest of (A) $150,000,000, (B) eighty percent (80%)
of the projected value of the Project on Stabilization based on an updated
Appraisal of the Project (which shall give effect to the Wolff Transaction)
ordered immediately prior to the Second Amendment Effective Date and
subsequently approved by the Administrative Agent or (C) the largest Maximum
Loan Amount that will produce a Pro Forma DSCR of 1.25 to 1.0. If the Maximum
Loan Amount as so determined shall be less than the then current Outstanding
Loan Amount, then Borrower shall, within five (5) business days after written
demand from the Administrative Agent, either (i) repay a sufficient amount of
Loans to reduce the Outstanding Loan Amount to an amount equal to or less than
the reduced Maximum Loan Amount or (ii) deposit funds into a cash collateral
account with the Administrative Agent for the benefit of the Lenders sufficient,
when added to the then current Outstanding Loan Amount, to equal or exceed such
Maximum Loan Amount. Such updated Appraisal ordered immediately prior to the
Second Amendment Effective Date is solely for purposes of this Section 2.1 [and
shall not be treated as an updated Appraisal for purposes of Section 15.2 below
and Borrower shall have no obligation to reduce the Outstanding Loan Amount as
described in such Section 15.2 on account thereof. ”]
 
 
-4-

--------------------------------------------------------------------------------

 
 
In addition, each reference in Subsection (a) of Section 2.1 of the Loan
Agreement to “the Phase III Retail Unit has not previously been acquired by
Borrower pursuant to the Phase III Purchase Agreement” shall be replaced by a
reference to “the Phase III Substantial Completion has not previously been
achieved”.
 
5.  Wolff Transaction.  Section 2.7 of the Loan Agreement shall be amended as of
the Amendment Effective Date by deleting such Section in its entirety and
replacing it with the following:
 
2.7     Wolff Transaction
 
.  The Managing Member has negotiated a transaction with WC Kierland Crossing,
LLC, which is currently the other Member in Borrower, to purchase 100% of such
other Member’s interest in Borrower, which purchase is expected to close on or
about the effective date of the Second Amendment to this Agreement.  In addition
to such purchase of membership interests in the Borrower, such transaction shall
include (i) the purchase by an Affiliate of the Borrower and the Guarantor of
100% of the Phase III Parcels, (ii) a termination of the existing Phase III
Purchase Agreement and the Joint Development Agreement and the replacement
thereof by the new Phase III Purchase Agreement with an Affiliate of the
Borrower and the Guarantor and (iii) the termination of the existing Office
Lease dated June 15, 2006, as amended, of premises in Phases I and II to WC
Kierland Crossing LLC (the “Wolff Office Lease”), which was one of the Required
Pre-Funding Leases. In connection with such transaction, the Borrower has
requested the approval of the Required Lenders and the Administrative Agent, and
by their execution of the Second Amendment to this Agreement, such approval is
hereby given to such transaction, including specifically such termination of the
Phase III Purchase Agreement and Joint Development Agreement and such
termination of the Wolff Office Lease.”


6.  Phase III Cancellation. Article 2 of the Loan Agreement is hereby amended by
adding the following as a new Section 2.8 at the end thereof:
 
“2.8   Cancellation of Phase III.The Borrower shall have the option to elect not
to construct the Phase III Retail Unit and to exclude the Phase III Retail Unit
from the Project. Such election may be made only by written notice to the
Administrative Agent given on or before the Borrower’s election to exercise the
Second Extension Option under Section 2.5(e) hereof, and if such election is
made then the Phase III Retail Unit shall be excluded from the Project for
purposes of calculations of value of the Project and Pro Forma NOI under such
Section 2.5(e) and Borrower shall, within five (5) business days after delivery
of such notice, either (i) repay a sufficient amount of Loans to reduce the
Outstanding Loan Amount to an amount equal to or less than the reduced Maximum
Loan Amount or (ii) deposit funds into a cash collateral account with the
Administrative Agent for the benefit of the Lenders sufficient, when added to
the then current Outstanding Loan Amount, to equal or exceed such Maximum Loan
Amount.”
 
7.       Affiliate Agreements. The Lenders acknowledge and agree that,
notwithstanding the requirements of Section 13.3 of the Loan Agreement, the
Borrower shall not be obligated to have the Ground Lease or the Phase III
Purchase Agreement subordinated to this lien of the Deed of Trust or the Loan
Documents, notwithstanding that the other parties to such agreements may be
Affiliates of the Borrower.
 
8.  Amendments to Payment Guaranty. Guarantor hereby agrees that, as of the
Amendment Effective Date, the Payment Guaranty shall be amended as follows:
 
(a) The first and second grammatical paragraphs of Paragraph 1 of the Payment
Guaranty shall be deleted and replaced with the following:
 
“1. Guarantor absolutely, unconditionally, and irrevocably guaranties to each of
the Lenders:
 
 
-5-

--------------------------------------------------------------------------------

 
 
(a) the full and prompt payment of the principal of and interest on the Notes
when due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, and the prompt payment of all sums which may now be or may
hereafter become due and owing under the Notes, the Loan Agreement, and the
other Loan Documents;
 
(b) the full, complete and punctual observance, performance, and satisfaction of
all the obligations, duties, covenants and agreements of Borrower under the Loan
Agreement to acquire the applicable Phase III Parcel and to construct the Phase
III Retail Unit thereon, including without limitation the funding of all
proceeds required to achieve Phase III Substantial Completion by Borrower,
unless the Borrower shall properly elect not to construct the Phase III Retail
Unit, if the Borrower so elects under Section 2.8 of the Loan Agreement and
complies with the requirements related thereto; and
 
(c) the payment of all Enforcement Costs (as hereinafter defined in Paragraph 7
hereof).
 
All amounts due, debts, liabilities, and payment obligations described in
subparagraph (a) of this Paragraph 1 are referred to herein as the “Facility
Indebtedness.”  All obligations described in subparagraph (b) of this
Paragraph 1 are referred to herein as the “Phase III Construction Obligations.”
 
Notwithstanding the foregoing, Guarantor’s aggregate liability remaining
hereunder as of any date with respect to the principal of the Notes as described
in subparagraph (a) of this Paragraph 1 shall in no event exceed the amount
obtained by multiplying the then-current Guaranteed Percentage by the
then-current Maximum Loan Amount (as it may have been increased or decreased in
accordance with Section 2.1(a) of the Loan Agreement) (the “Guaranteed
Amount”).  Such limitation to the Guaranteed Percentage of the principal of the
Notes shall not apply to interest, fees or any other amounts which comprise the
Facility Indebtedness or to the Enforcement Costs, liability for which shall not
be limited hereunder.  The term “Guaranteed Percentage” as used in this
Paragraph 1 shall be fifty percent (50%).  In no event shall the Guaranteed
Amount be reduced as a result of (i) principal payments made by Borrower,
Guarantor or any other party with respect to the Facility Indebtedness unless
and until (A) the Facility has been fully disbursed, (B) Phases I and II of the
Project have been Substantially Completed, (C) unless the Borrower has properly
elected not to construct the Phase III Retail Unit in accordance with Section
2.8 of the Loan Agreement, Phase III Substantial Completion has been achieved
and (D) such principal payments have caused the remaining Outstanding Loan
Amount to be less than the then-current Guaranteed Amount; or (ii)
Administrative Agent’s foreclosure or acceptance of a deed in lieu of
foreclosure with respect to any collateral securing the Indebtedness; or (iii)
the payment to Administrative Agent by Guarantor of any amount pursuant to and
under that certain Non-Recourse Exception Guaranty Agreement of even date
herewith made by Guarantor, in favor of Administrative Agent, that certain
Completion and Payment Guaranty of even date herewith made by Guarantor in favor
of Administrative Agent or that certain Environmental Indemnity Agreement of
even date herewith made by Guarantor and Borrower in favor of Administrative
Agent. Guarantor’s obligations shall not be affected, impaired, lessened or
released by loans, credits or other financial accommodations now existing or
hereafter advanced by Administrative Agent or any Lender to Borrower in excess
of the Guaranteed Amount”;
 
and
 
(b) all references in the Guaranty to “Phase III Purchase Obligations” shall be
replaced with a reference to the “Phase III Construction Obligations”.
 
9.  Amendments to Completion Guaranty. Guarantor hereby agrees that, as of the
Amendment Effective Date, the Completion Guaranty shall be amended as follows:
 
(a) Paragraph 1 of the Completion Guaranty shall be deleted and replaced with
the following:
 
 
-6-

--------------------------------------------------------------------------------

 
 
“1. Guarantor, absolutely, unconditionally, and irrevocably guarantees
 
(a) the full, complete and punctual observance, performance, payment and
satisfaction of all of the obligations, duties, covenants and agreements of
Borrower under the Loan Agreement and the other Loan Documents with respect to
the Construction (including without limitation the Construction of the Phase III
Retail Unit, unless the Borrower has properly elected not to construct the Phase
III Retail Unit in accordance with Section 2.8 of the Loan Agreement) and the
completion of the Improvements free of any claim for mechanics’, materialmen’s
or any other liens, to the extent provided for therein, and in accordance with
(1) all Laws, (2) the Plans and Specifications and (3) the time periods and
other requirements set forth in the Loan Documents, including, without
limitation, the following:
 
(A) To perform, complete and pay for (or cause to be performed, completed and
paid for) the Construction and to pay all costs of said Construction (including
any and all cost overruns) and all other costs associated with the Project
(including, without limitation, the costs of any architects’ and engineers’
fees) through final completion, if Borrower shall fail to perform, complete or
pay for such work, including any sums expended in excess of the amount of
indebtedness incurred by Borrower under the Loan Agreement or with respect to
the Loan, whether or not the Construction is actually completed;
 
(B) If Administrative Agent, on behalf of the Lenders, exercises its right under
Section 16.2(a) of the Loan Agreement to take possession of the Project and
complete the Construction, to reimburse Administrative Agent for all reasonable
costs and expenses incurred by Administrative Agent in excess of the applicable
Budget Line Items therefor (if any) in so taking possession of the Project and
completing the Construction in accordance with the Plans and Specifications; and
 
(C) To pay the premiums for all policies of insurance required to be furnished
by Borrower pursuant to the Loan Agreement during the Construction if such
premiums are not paid by Borrower; and
 
 
(b) The full, complete and punctual observance, performance and satisfaction of
all of the obligations, duties, covenants and agreements of Borrower under the
Loan Documents with respect to the acquisition and construction of the Phase III
Retail Unit, unless the Borrower has properly elected not to construct the Phase
III Retail Unit in accordance with Section 2.8 of the Loan Agreement; and

 
 
(c) Borrower’s obligation to keep the Loan In Balance (as more particularly
defined and described in Article 9 of the Loan Agreement) and the full and
prompt payment of all Deficiency Deposits.

 
All obligations described in subsections (a), (b) and (c) of this Section 1 are
referred to herein as the “Guaranteed Obligations.”
 
10.  References. Each of the parties hereby consents to all of the changes made
to the Loan Agreement and to the Guaranties pursuant to this Amendment and
agrees that each reference in the Loan Documents to the Loan Agreement and to
the Guaranties shall deemed to be a reference to the Loan Agreement and the
Guaranties as amended by this Amendment.
 
11.  Representations and Warranties. Borrower hereby remakes, as of the
Amendment Effective Date, all of the representations and warranties of Borrower
in Section 4 of the Loan Agreement and each reference therein to “the date
hereof” or “the Agreement Effective Date” shall be deemed to be a reference to
the Amendment Effective Date.  Borrower hereby further represents and warrants
to Agent and Lenders as follows:
 
 
-7-

--------------------------------------------------------------------------------

 
 
(a) This Amendment constitutes the legal, valid and binding obligation of
Borrower, and is enforceable in accordance with its terms;
 
(b) Except as expressly modified hereby, the Loan Documents are ratified and
confirmed hereby, are in full force and effect, and Borrower has no defenses or
offsets to the enforcement thereof or counterclaims which relate thereto;
 
(c) Upon execution and delivery of this Amendment and satisfaction of the
conditions to the effectiveness of this Amendment, to the best of Borrower’s
knowledge, information and belief, no Event of Default shall exist under the
Loan Documents;
 
(d) Borrower and Guarantor each have full power and authority to execute this
Amendment; and
 
(e) The Advances have been and shall be requested by Borrower, and the proceeds
of the Advances have been and shall be utilized by Borrower, for its own
account.
 
12.  Exhibits. The parties further agree that the original Budget attached to
the First Amendment as Exhibit G - Budget (Revised) shall be replaced by Exhibit
G - Budget (Second Revised) attached hereto and made a part hereof and each
reference in the Loan Agreement to the Budget from and after the Amendment
Effective Date shall be deemed to be a reference to such Exhibit G - Budget
(Second Revised).
 
13.  Governing Law.  This Amendment shall be construed in accordance with the
internal laws (and not the law of conflicts) of the State of Ohio, but giving
effect to Federal laws applicable to national banks.
 
14.  Release of Prior Claims
 
.  Borrower and Guarantor each do hereby release, remise, acquit and forever
discharge the Administrative Agent and the other Lenders and their respective
employees, agents, representatives, consultants, attorneys, fiduciaries,
servants, officers, directors, partners, predecessors, successors and assigns,
subsidiary corporations, parent corporations, and related corporate divisions
(all of the foregoing hereinafter called the “Released Parties”), from any and
all actions and causes of action, judgments, executions, suits, debts, claims,
demands, liabilities, obligations, damages and expenses of any and every
character, known or unknown, direct and/or indirect, at law or in equity, of
whatever kind or nature, whether heretofore or hereafter arising, for or because
of any matter or things done, omitted or suffered to be done by any of the
Released Parties prior to and including the date of execution hereof, and in any
way arising out of or in any way connected to the Loan Agreement, the Payment
Guaranty or the other Loan Documents (all of the foregoing hereinafter called
the “Released Matters”).  Borrower and Guarantor each acknowledges that the
agreements herein are intended to be in full satisfaction of all or any alleged
injuries or damages arising in connection with the Released Matters.  Borrower
and Guarantor each represents and warrants to the Administrative Agent and the
other Lenders that it has not purported to transfer, assign or otherwise convey
any right, title or interest of Borrower or Guarantor in any Released Matter to
any other Person and that the foregoing constitutes a full and complete release
of all Released Matters.


15.  Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall be deemed to be an original, and all of which together shall
constitute a single agreement.
 
 
 
-8-

--------------------------------------------------------------------------------

 


16.  Continued Effect. Other than as expressly amended herein, both Borrower and
Guarantor agree that the Loan Agreement, Payment Guaranty, the Completion
Guaranty and all other Loan Documents shall remain in full force and effect and
are hereby ratified and confirmed.
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK –
SIGNATURE PAGES TO IMMEDIATELY FOLLOW]


 
 
-9-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Borrower, the Guarantor, the Administrative Agent and
the Required Lenders have caused this Second Amendment to Construction,
Acquisition and Interim Loan Agreement and to Guaranties to be duly executed as
of the date first above written.
 

 
BORROWER:
 
KIERLAND CROSSING, LLC,
a Delaware limited liability company
             
By:
Glimcher Kierland Crossing, LLC, a Delaware
limited liability company, its managing member
              By:
Glimcher Properties Limited
Partnership, a Delaware limited
partnership
       
 
        By:
Glimcher Properties
Corporation, a Delaware
corporation, its general partner
                      By: /s/ Mark E. Yale             Mark E. Yale
Executive Vice President,
Chief Financial Officer and
Treasurer
   
 
   
180 East Broad Street
Columbus, Ohio  43215
Attention:  Richard Burkhart
Phone:  614-887-5889
Facsimile:  614-621-2326
Email:  rburkhar@glimcher.com
 
With copies to:
 
Attention:  General Counsel
Phone:  614-887-5623
Facsimile:  614-621-8863
Email:  krieck@glimcher.com
 

 


 
 
-10-

--------------------------------------------------------------------------------

 
 
 

 
GUARANTOR:
 
GLIMCHER PROPERTIES LIMITED PARTNERSHIP,
a Delaware limited partnership
           
By:
Glimcher Properties Corporation, a Delaware
corporation, its general partner 
                      By: Mark E. Yale        
Mark E. Yale
Executive Vice President, Chief
Financial Officer and Treasurer
   
 
 
   
180 East Broad Street
Columbus, Ohio  43215
Attention:  Richard Burkhart
Phone:  614-887-5889
Facsimile:  614-621-2326
Email:  rburkhar@glimcher.com
 
With copies to:
 
Attention:  General Counsel
Phone:  614-887-5623
Facsimile:  614-621-8863
Email:  krieck@glimcher.com
 

                                                 


 
 
-11-

--------------------------------------------------------------------------------

 
 
 

 
ADMINISTRATIVE AGENT:
 
KEYBANK NATIONAL ASSOCIATION,
a national banking association, as Administrative Agent
                   
By:
      Name:       Title:              
Address:


KeyBank - Real Estate Capital
127 Public Square - 8th Floor
Mail Code: OH-01-27-0839
Cleveland, OH  44114
Phone:  216-689-4660
Facsimile:  216-689-4997
Attn:  Kevin Murray
         
LENDERS:
 
KEYBANK NATIONAL ASSOCIATION,
a national banking association
       

 
By:
      Name:       Title:              
Address:
 
KeyBank - Real Estate Capital
127 Public Square - 8th Floor
Mail Code: OH-01-27-0839
Cleveland, OH  44114
Phone:  216-689-4660
Facsimile:  216-689-4997
Attn:  Kevin Murray
 

 


 
 
-12-

--------------------------------------------------------------------------------

 
 
 

 
EUROHYPO AG, NEW YORK BRANCH,
individually and as Syndication Agent
                   
By:
      Name:       Title:               By:       Name:       Title:            
 
Address for notices:


Eurohypo AG, New York Branch
1114 Avenue of the Americas, 29th Floor
New York, NY  10036
Attention:  Head of Portfolio Operations
Facsimile:  866-267-7680


with copy to:


Eurohypo AG, New York Branch
1114 Avenue of the Americas, 29th Floor
New York, NY  10036
Attention:  Head of Legal Department
Facsimile:  866-267-7680
 


 
 
 
-13-

--------------------------------------------------------------------------------

 
 
 

 
THE HUNTINGTON NATIONAL BANK,
individually and as Documentation Agent
                   
By:
      Name:       Title:              
The Huntington National Bank
41 S. High Street, HC0840
Columbus, OH  43215
Attention:  Michael Kauffman, Senior Vice President
Phone:   216-515-6983
Facsimile:  877-297-9067
 

                                                                 

 
 
-14-

--------------------------------------------------------------------------------

 
 
 

 
U.S. BANK, NATIONAL ASSOCIATION
                   
By:
      Name:       Title:              
U.S. Bank National Association
175 S. Third Street
Columbus, OH  43215
Attention:  Anthony Mathena, Vice President
Phone:  614-232-8013
Facsimile:  614-232-8033
 


 
 
 
-15-

--------------------------------------------------------------------------------

 
 
 

 
PNC BANK, NATIONAL ASSOCIATION
                   
By:
      Name: Brent Sobczak     Title: Assistant Vice President, Real Estate
Banking            
PNC Bank
155 East Broad Street
Columbus, OH  43215
Attention: Brent Sobczak, Assistant Vice President
                   Real Estate Banking
Phone:  614-463-7233
Facsimile:  614-463-8058
 


 
 
 
-16-

--------------------------------------------------------------------------------

 
 
 

 
RAYMOND JAMES BANK, FSB
                   
By:
      Name:       Title:              
710 Carillon Parkway
St. Petersburg, FL  33716
Phone:  727-567-4196
Fax:  727-567-8830
Attention:  Thomas Scott
 

 
 
 
 
-17-

--------------------------------------------------------------------------------

 


EXHIBIT G


 BUDGET (SECOND REVISED)
 